Citation Nr: 0307882	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  02-17 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
ventral hernia. 


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 31, 1972 to June 
16, 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of January 2003.  This matter was 
originally on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.	By an unappealed April 1980 rating decision, the RO denied 
service connection
for ventral hernia, old splenectomy scar.  

2.  Evidence submitted subsequent to the April 1980 rating 
decision does not 
relate to unestablished facts necessary to substantiate the 
veteran's claim and present the reasonable possibility of 
substantiating his claim.


CONCLUSION OF LAW

New and material evidence has not been submitted, and the 
claim for entitlement to service connection for ventral 
hernia is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Board's January 2003 Remand, the RO scheduled 
the veteran for a hearing before a Veterans Law Judge in 
March 2003.  The Board notes that the veteran requested a 
hearing before a Veterans Law Judge at the regional office 
but the RO scheduled the veteran for a videoconference 
hearing before a Veterans Law Judge.  It is not clear from 
the claims file if the veteran requested a change in hearing 
format.  It is clear that the veteran failed to appear at the 
hearing and there is no communication from the veteran in the 
claims file as to his reasons for failing to do so.  Based on 
the foregoing actions, the Board finds that the RO 
substantially complied with the Remand instructions.   
Stegall v. West, 11 Vet. App. 268 (1998).

The Board also finds that the requirements under the Veterans 
Claim Assistance Act of 2000 (VCAA) have been substantially 
met.  The VCAA redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002); 38 C.F.R. § 3.159 (2002).  While the 
VCAA does not serve as a basis to reopen a claim (unless new 
and material evidence is presented), the law does include the 
enhanced duty to notify.   In the veteran's June 2002 
application, the veteran indicated that he was treated for a 
hernia at the VA Medical Center in Dallas, Texas from August 
1974 to September 1974.  He listed no medical providers that 
rendered current treatment for a hernia.  In correspondence 
dated in July 2002, the RO informed the veteran of what 
evidence was necessary to establish service connection for a 
disability, what information or evidence was still needed 
from him, and what the RO would do to assist him.  The RO 
then requested current treatment records from the VA Medical 
Center in Dallas, Texas for the period of June 2001 to date.  
The RO received a negative response that the veteran was not 
in the system.  In August 2002, the veteran signed a waiver 
of 30-day development and indicated that he did not have 
additional medical evidence.  The RO provided the veteran 
with a copy of the August 2002 rating decision and the 
October 2002 Statement of the Case (SOC) issued by a Decision 
Review Officer (DRO).  The rating decision and SOC advised 
the veteran of what evidence was considered in deciding the 
claim, the reason for the denial, and what evidence was 
needed to reopen the claim.  The SOC provided the veteran 
with actual notice of the VCAA and the division of 
responsibilities between VA and the veteran.  The Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The requirements under the law as pertains to new 
and material evidence claims have been met, and the Board 
will proceed with appellate review.  

The Board notes that the DRO cited and applied the old 
regulation pertaining to new and material evidence claims.  
The definition of "new and material" evidence was revised 
in August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The veteran's application to reopen his claim for 
entitlement to service-connection for a ventral hernia was 
initiated in June 2002.  The veteran is not prejudiced by the 
fact that the RO applied the old law as the Board is required 
to conduct a de novo review.  As such, the veteran's claim 
will be adjudicated by applying the new law in effect.  

A review of the claims file reveals that the claim for 
service connection for ventral hernia was previously denied 
by an April 1980 rating decision.  The RO mailed a copy of 
this decision to the veteran in April 1980, with notice of 
procedural and appellate rights.  The veteran did not appeal 
the decision and it became final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).  

Evidence associated with the claims file prior to the RO's 
April 1980 rating decision follows.  The service medical 
records showed that the January 1972 enlistment examination 
report noted that the veteran had a history of splenectomy 
from hereditary spherocytosis.  This history was confirmed in 
a Report of Special Diseases prepared by Dr. G.R.  The Report 
of Medical History showed that the veteran further reported a 
history of hernia operation that the examiner noted was not 
considered disabling.  Service medical records dated in June 
1972 revealed that the veteran had a non-reducible ventral 
incisional hernia in the middle of his splenectomy incision.  
The June 1972 Medical Board Report showed that the veteran 
was transferred for separation for diagnosed ventral 
incisional hernia.  It was indicated on the report that the 
veteran was enlisted in error.  Other evidence associated 
with the claims file was a copy of a pertinent section from 
the veteran's DD Form 214.  It was noted that the veteran was 
discharged by reason of erroneous enlistment due to physical 
disability.  There were also statements from the veteran in 
which he maintained that service entrance examiners examined 
him and did not detect the presence of a hernia prior to 
service.  He maintained that the hernia developed during 
service due to physical exercises. 

In the April 1980 rating decision, the RO denied the 
veteran's claim on the basis that the ventral hernia existed 
prior to service and was not aggravated by active military 
service.  

Evidence associated with the claims file after the April 1980 
RO rating decision are private medical records dated in 
August 2000 from Dr. N.A.B. and the veteran's statements 
contained in his Notice of Disagreement and Substantive 
Appeal.  Dr. N.A.B. reported that the veteran had significant 
rheumatoid arthritis and due to his condition, he was 100% 
permanently disabled, but there was no mention of the 
presence of a ventral hernia.  Dr. N.A.B. records noted that 
on general review of systems, an examination of the abdomen 
revealed no masses or organomegaly.  Thus, the Board finds 
that the private medical records are new but not material as 
they do not relate to unestablished facts of the existence of 
a current chronic disability that was incurred in or 
aggravated by service, which is necessary to substantiate the 
veteran's claim and present the reasonable possibility of 
substantiating the claim.  In statements made during the 
course of this appeal, the veteran maintained that the hernia 
developed during service and was not present prior to 
service.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  These statements, however, are considered cumulative 
or redundant of statements the veteran made prior to April 
1980.  Moreover, the veteran has not been shown to possess 
the requisite medical expertise needed to render either a 
diagnosis or a competent opinion regarding medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As such, there is 
no reasonable possibility that his lay statements would 
substantiate the claim.  Accordingly, having determined that 
no new and material evidence has been submitted, the claim is 
not reopened.  As the preponderance of the evidence is 
against the veteran's claim, the "benefit of the doubt" 
rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2002).   







ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for ventral hernia 
is not reopened.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

